DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are subject to examination and rejected.

Claim Objections
Claim 1 is objected to because of the following informalities:  The recited ACRONYMS such as SMS and MP3 must be defined within the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the text printed or handwritten”. There is insufficient antecedent basis for these limitation in the claim. The term “the text printed or handwritten” does not have a proper antecedent basis in the referenced claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (KR101925440B1).

Regarding claim 1, Lee teaches a method of creating a virtual content (Lee, see paragraph 0001, The present invention relates to a method for providing a video chatting service using a virtual reality-based interactive artificial intelligence, and a method for providing an interactive agent using live chatting, such as a video call or conversation with a celebrity), the method comprising:
by a server, receiving a model content including at least one of a text, an SMS, a voice-recorded MP3 file, a picture, and a video of a model (Lee, see paragraph 0022, The video chatting service providing server 300 collects video, two-dimensional data, three-dimensional data, voice data, and the like of the conversation model from at least one real-world providing server 400 and learns it to provide a face- And classify the response data into facial expressions and voices, and form a database);
by the server, extracting a model feature including at least one of a text feature, a voice feature, an image feature, and a video feature from the model content (Lee, see paragraph 0052, the video chatting service providing server 300 receives an event for selecting a conversation partner from the user terminal 100 (S4300), loads the real-world modeling data, the audio duplication data, and the facial expression change data (S4400)); and
when a user wants to communicate with the model, by the server, being operated based on deep learning or artificial intelligence to allow the user to input a user content to the server (Lee, see paragraph 0052, the video chatting service providing server 300 receives an event for selecting a conversation partner from the user terminal 100 (S4300)), determine a user state by detecting an emotional state of the user from the user content (Lee, see paragraph 0033, When a voice is input from the user terminal 100, the determination unit 330 may analyze the inputted voice through the natural language processing algorithm, and then determine the response text and the facial expression of the inputted voice. when determining the response text and the facial expression of the inputted voice, It is possible to recognize the emotion and extract the feature, and recognize the pattern using the extracted feature. At this time, the feature of the emotion recognition is extracted as a combination of any one or at least one of pitch, energy, formant, and horse speed, and the emotion recognition includes a statistic of the pitch among the acoustic features, , IR (Increasing Rate), and CR (Crossing Rate) may be applied to the artificial neural network), and
transform the model content into the virtual content using the model feature or the user state (Lee, see paragraph 0052, The facial expression and voice of the user streamed in real time are received from the user terminal 100 in step S4500, the text is analyzed in step S4600, the response text is extracted in step S4700, (S4810), and a response is provided to the user terminal 100 (S4820)).

Regarding claim 2, Lee teaches wherein communication is performed using the user content and the virtual content in an interactive manner (Lee, see paragraph 0052, The facial expression and voice of the user streamed in real time are received from the user terminal 100 in step S4500, the text is analyzed in step S4600, the response text is extracted in step S4700, (S4810), and a response is provided to the user terminal 100 (S4820)); and
the server receives the communication result and updates at least one of the model content, the model feature, and the user state to re-transform the virtual content into another virtual content and output the same to the terminal (Lee, see paragraph 0048, After the conversation, (f) the video chatting service providing server 300 transmits the result of analyzing the user's emotional state and the conversation pattern The user can update the pre-stored database using the result of the analysis, and store the updated database. At this time, even if the user does not speak first, it is possible to actively read the facial expression of the user and present a verbal character corresponding thereto). 

Regarding claim 3, Lee teaches wherein the text includes at least one of letters, characters, or a record capable of being displayed through a document or a storage medium (Lee, see paragraph 0024, At least one real image providing server 400 may be a server for providing two-dimensional or three-dimensional image data, modeling data, voice data, etc. of a celebrity);
the voice includes at least one of a sound, a song, a hum, and all sounds audible to the ear (Lee, see paragraph 0024, At least one real image providing server 400 may be a server for providing two-dimensional or three-dimensional image data, modeling data, voice data, etc. of a celebrity),
the image includes at least one of a shape, a face, a body, and activity (Lee, see paragraph 0024, At least one real image providing server 400 may be a server for providing two-dimensional or three-dimensional image data, modeling data, voice data, etc. of a celebrity); and
the artificial intelligence provided in the server extracts the model features related to at least one of the text, the voice, and the image from the model content and recombines the virtual content according to the user state (Lee, see paragraph 0020, the user terminal 100 selects a celebrity, proceeds with a video call or conversation with a selected celebrity based on a virtual reality or augmented reality, collects a facial expression and a voice signal of the user, Or the like. the user terminal 100 outputs a result of synthesizing facial expression, response, and real image data, and repeats the above-described steps until no more voice and image information is input in the user terminal 100).

Regarding claim 4, Lee teaches wherein the server transforms the text printed or handwritten into a code capable of understandable by the server via automatic readout or identification using a text recognition model recognizing the model feature, when the model content is the text (Lee, see paragraph 0033, When a voice is input from the user terminal 100, the determination unit 330 may analyze the inputted voice through the natural language processing algorithm, and then determine the response text and the facial expression of the inputted voice); and
the server recombines at least one image or video of a face, a body, or a shape of the model into the virtual content using the artificial intelligence, when the model content is the image or video (Lee, see paragraph 0033, The determination unit 330 analyzes the inputted voice by using a natural language processing algorithm when the voice is inputted from the user terminal 100. Then, when determining the response text and the facial expression of the inputted voice, It is possible to recognize the emotion and extract the feature, and recognize the pattern using the extracted feature).

Regarding claim 5, Lee teaches wherein the server classifies the model content or the model feature into groups (Lee, see paragraph 0024, At least one real image providing server 400 may be a server for providing two-dimensional or three-dimensional image data, modeling data, voice data, etc. of a celebrity);
the server classifies the model content into a first model content group to a N-th model content group where N is a natural number, or classifies the model features into a first model feature group to a N-th model feature group (Lee, see paragraph 0020, The video chatting service providing server 300 may be deleted except for the purpose of providing a video chatting service application, a program, an app page, or a web page, or a role associated with a server providing the web page. Also, the user terminal 100 outputs a result of synthesizing facial expression, response, and real image data, and repeats the above-described steps until no more voice and image information is input in the user terminal 100); and
the server refers to model personal information or user personal information to classify the model content or the model feature into each group (Lee, see paragraph 0020, The video chatting service providing server 300 may be deleted except for the purpose of providing a video chatting service application, a program, an app page, or a web page, or a role associated with a server providing the web page. Also, the user terminal 100 outputs a result of synthesizing facial expression, response, and real image data, and repeats the above-described steps until no more voice and image information is input in the user terminal 100).

Regarding claim 6, Lee teaches wherein the server calculates a model matching degree to determine whether the model content or model features correspond to a specific model, and confirms that the model content or the model feature is accurate when the model matching degree is equal to or greater than a reference value (Lee, see paragraph 0014, some of the operations or functions described in the mapping or matching with the terminal are used for mapping or matching the unique number of the terminal or the identification information of the individual, which is the identification data of the terminal).

Regarding claim 7, Lee teaches wherein when the server classifies the model content or the model feature into groups, the server calculates a group matching degree to determine classification accuracy, and when the group matching degree is greater than or equal to a reference value, and confirm that the model content or the model feature is accurate information matching model personal information (Lee, see paragraph 0024, At least one real image providing server 400 may be a server for providing two-dimensional or three-dimensional image data, modeling data, voice data, etc. of a celebrity).

Regarding claim 8, Lee teaches wherein before inputting the user content, the server receives the model content or model personal information, and classifies the model content or the model feature into groups to store the same in a storage unit (Lee, see paragraph 0024, At least one real image providing server 400 may be a server for providing two-dimensional or three-dimensional image data, modeling data, voice data, etc. of a celebrity); and
when the user content is input, the server extracts the model feature matching the user state by using the model feature stored in the storage unit (Lee, see paragraph 0033, When a voice is input from the user terminal 100, the determination unit 330 may analyze the inputted voice through the natural language processing algorithm, and then determine the response text and the facial expression of the inputted voice. when determining the response text and the facial expression of the inputted voice, It is possible to recognize the emotion and extract the feature, and recognize the pattern using the extracted feature. At this time, the feature of the emotion recognition is extracted as a combination of any one or at least one of pitch, energy, formant, and horse speed, and the emotion recognition includes a statistic of the pitch among the acoustic features, , IR (Increasing Rate), and CR (Crossing Rate) may be applied to the artificial neural network), and creates the virtual content in an interactive manner on the basis of the extracted model feature (Lee, see paragraph 0052, The facial expression and voice of the user streamed in real time are received from the user terminal 100 in step S4500, the text is analyzed in step S4600, the response text is extracted in step S4700, (S4810), and a response is provided to the user terminal 100 (S4820)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443